People v Munroe (2019 NY Slip Op 03669)





People v Munroe


2019 NY Slip Op 03669


Decided on May 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2019

Sweeny, J.P., Gische, Tom, Gesmer, Singh, JJ.


9257 3865/16

[*1]The People of the State of New York, Respondent,
vJamel Munroe, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered April 25, 2017, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, criminal contempt in the second degree and unlawfully dealing with a child in the first degree, and sentencing him, as a second felony drug offender, to an aggregate term of 3½ years, unanimously affirmed.
Defendant forfeited appellate review of his motion to controvert a search warrant because he pleaded guilty before the court issued an order finally denying his suppression motion (see CPL 710.70[2]; People v Fernandez, 67 NY2d 686, 688 [1986]). "Even if the court's order can be viewed as deciding the particular issue defendant seeks to raise on appeal," the order was not a final denial of suppression "because it was contingent on the outcome of a hearing" (People v Wilson, 167 AD3d 478, 478-479 [1st Dept 2018]).
In any event, regardless of whether defendant forfeited his challenge to the search warrant, we find that the application for the warrant established probable cause.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2019
CLERK